Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claims 1, and similarly independent claim 10, is allowable is because the closest prior art of record, US 2011/0261776 by Ahn et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a method that includes receiving, by a user equipment (UE), information indicating a first transmission bandwidth (BW) within a total transmission BW, wherein the first transmission BW is smaller than or equal to a maximum transmission BW, switching, by the UE, a transmission carrier frequency to the first transmission BW, and transmitting, by the UE, signaling within the first transmission BW.

The primary reason independent claim 10 is allowable is because the closest prior art of record, US 2011/0261776 by Ahn et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a user equipment (UE) that includes a receiver configured to receive information indicating a first transmission bandwidth (BW) within a total transmission BW, wherein the first transmission BW is smaller than or equal to a maximum transmission BW; processing circuitry configured to switch a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466